WILLIAMS, J.
The order appealed from must be reversed, and the proceeding remitted to the Ontario county court for the exercise of the discretion conferred upon it as to the confirmation of the inquisition and the appointment of a committee. The ground upon which the county judge decided the motion was that neither the petition and affidavits nor the inquisition was sufficient to authorize the appointment of a committee, although he expressed the opinion that the evidence before the jury was sufficient to authorize a finding of lunacy. Whatever defects there may have been in the petition and affidavits, the proceeding having resulted in an inquisition, if such inquisition was sufficient to bring the case within the statute, the court should have confirmed the same and appointed the committee, or at least have exercised the discretion conferred upon it, and should not have dismissed the petition for defects therein. In re Zimmer, 15 Hun, 214. The authority of the court in these proceedings is purely statutory. The real scheme and purpose of the statute is to provide for the appointment of a committee whenever the person is incompetent to manage his affairs, to the end that his property may be cared for and preserved. Section 340 of the Code of Civil Procedure provides that the jurisdiction of the county court extends to proceedings for the custody of the person and the care of the property of persons who are incompetent to manage their affairs by reason of lunacy, idiocy, or habitual drunkenness, and for the appoint*632ment of committees of the persons or property of such incompetent persons. Section 7 of the statutory construction law (chapter 677, Laws 1892) provides that “the terms lunatic and lunacy include every kind of unsoundness of mind except idiocy.” The inquisition in this case found the respondent “is an incompetent person and unfit to manage his affairs; that such infirmity manifests itself in weakness of mind.” The fair meaning of this finding is that the respondent was afflicted with weakness of mind to such an extent as to render himself incompetent and unfit to manage his affairs. While mere weakness of mind could not be regarded as an unsoundness, yet, if the weakness is so great as to render a person incompetent and unfit to manage Ms affairs, clearly such condition must be regarded as covered by the expression in the statutory construction law as “unsoundness of mind,” and not amounting, in the respondent, to idiocy, it must be covered by the definition of “lunatic” and ‘“lunacy.” It is not essential that the inquisition should use the precise language of the statute. Any language which fairly brings the case within the statute is sufficient. The county judge seems to have been of the opinion that the weakness of mind must have been such as to amount to imbecility, in order to bring it within the statute, but that is not true. As said by Danforth, J., in Biggs v. Society, 95 N. Y. 511, “One may be of unsound mind, and yet be neither an idiot nor an imbecile.” Uur conclusion is that the inquisition, in effect, found the respondent a “lunatic,” under the definition of that term by the statutory construction law, and that the court was authorized to appoint the committee.
The order must therefore be reversed, and the proceedings remitted to the Ontario county court for the exercise of the discretion conferred upon it as to the confirmation of the inquisition and the appointment of a committee; and, in case a committee is appointed, the order should direct the payment by the committee to the appellant of the costs of tMs appeal. All concur.